Case 2:19-cv-01553-WSH-PLD Document 1@ Filed 01/24/20 Page 1 of 4

o

IN THE UNITED STATES DISTRICT COURT
‘ °°, OR THE WESTERN DISTRICT OF PENNSYLVANIA.

Name and, Sonn of Pent
Cin

ANSE gD ec W- CPS
PAK LCA ~Oa \6204+

Vv.

 

Full name, title, and business address
of each defendant in this action:

 

HSU (Grtae SF HL Lane aien 4
Pitts Pe IS AF HN 23.2009,

CLERK Us oO, . DISTRICT COURT
any . - Joltce Ned, WEST. DIST. OF er “NIM SYLV; ARMA

A800 Consce Aye, Za
Drvdloncan Pay \S O19
Use additional sheets, if necessary
Number each defendant.

 

Plaintiff brings this action against the above named and identified defendants on the following cause of
action:

I, Where are you now confined? A Le K \. DAs, Cnakuy SAA \

 

 

What sentence are you serving? Ready nA,
What court imposed the sentence? Y end\ AS,
Il. Previous Lawsuits

A. Describe any and all lawsuits in which you are a plaintiff which deal with the same facts involved

in this action. (If there is more than one lawsuit, describe the additional lawsuits on another piece
of paper, using the same outline.)

;

1. Parties to this previous lawsuit

Plaintitss NW&

 

Defendants Ww \

 

2. Court (if federal court, name the district; if state court, name the county) and docket number

nO
qn is
Case 2:19-cv-01553-WSH-PLD Document13 Filed 01/24/20 Page 2 of 4

 

3. Name of judge to whom case was assigned N iS

4. Disposition (For example: Was the case dismissed? Was it appealed? Is it still pending?)
Nik

 

5. Approximate date of filing lawsuit N \&

6. Approximate date of disposition W ®

B. Prior disciplinary proceedings which deal with the same facts
involved in this action:

 

 

Where? \
When? NX
Result: N&

 

 

 

Til. What federal law do you claim was violated? gm Aywadtnra
Quorchnenks Foclpiddan

TV. Statement of Claim

(State here as briefly as possible the facts of your case. Do not give any legal arguments or cite
any cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in a separate paragraph. Use as much space as you need. Attach extra sheet if
necessary.)

A. Date of event: A:346-A0 \4
B. Place of event: 5 vs Baypeanre, OX M\oul* Cve, Dh.

C. Persons involved--name each person and tell what that person did

 

to you: : G oA
yimos Pr Yaa Cace, acu me So Yau
Sound

 

Pracdcessd Mare Q<- ere ig WAG, AA Ting, ORO

Serer SAwnas

 

 

 

 

 

 
Case 2:19-cv-01553-WSH-PLD Document 13 Filed 01/24/20 Page 3 of 4

 

 

 

 

Vv. Did the incident of which you complain occur in an institution or place of custody in this District?
If so, where?

oth Barrage, Diktslurcdh &Y MVoulkerve, St:

and answer the following questions:

 

A. Is there a prisoner grievance procedure in this institution?

Yes () No (|

B. Did you present the facts relating to your complaint in the state prisoner grievance procedure?

Yes () “No
C. If your answer is YES,

1. What steps did you take? nok

 

2. What was the result? N&R

 

D. Jf your answer is NO, explain why not: This Wann onl
Custody .

E. If there is no prison grievance procedure in the institution, did you complain to prison authorities?
Yes () No

F. If your answer is YES,

 

 

 

 

1. What steps did you take? wees
2. What was the result? we
VI. ‘Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
cases or statues.

Wath OCicacs  atRouniwighas Soc Oe Tons
Aad XO geank G.aniition Ssllacs Koo amrodton Ghegicel Damoge

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.
Case 2:19-cv-01553-WSH-PLD Document 13 Filed 01/24/20 Page 4 of 4

[[5. As LZ EZ

(Date) "(Signature of Plaintiff)
